GILES, District Judge,
passed the following order upon the petition, to wit:
Ordered, this third day of January, eighteen hundred and seventy-two, that the within petition be and the same is hereby dismissed, as it appears from the report of the register that the partnership assets are not sufficient to pay the partnership debts. By the thirty-sixth section of the bankrupt act, it is provided that after deducting out of the whole amount of the partnership assets the whole of the expenses and disbursements, the net proceeds shall be appropriated to pay the partnership creditors, and if there be any surplus, it shall be appropriated to the separate estate of each partner, and then only this surplus becomes liable to the provisions of the fourteenth section of said act, in reference to exemptions under state laws.